Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the communication filed on 7/14/21.  Claims 1-8 are pending and have been examined.
	Claims 1-8 are rejected.

Drawings
	The drawings filed on 7/14/21 are accepted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/14/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-8 are objected to because of the following informalities:  Claims 1-8 contains numerous numerical component (1)-(6), these numerical component (1)-(6) should be deleted as the claims do not refer to any drawing.  Appropriate correction is required.
Claim 2 is further objected to because of the following informalities: “with color signals and flashes if: the date stamps have updated information; the date stamps do not have updated information; the date stamps are in an update period; if there are no date stamp in the mold” should be “with color signals and flashes if: the date stamps have updated information; the date stamps do not have updated information; or the date stamps are in an update period; or if there are no date stamp in the mold”. Appropriate correction is required.
Claim 5 is further objected to because of the following informalities: “the mold” on line 2 should be “a mold”. Appropriate correction is required.
Claim 6 is further objected to because of the following informalities: “the mold” on line 3 should be “a mold”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the phrase "etc." renders the claim indefinite because it is unclear whether the limitation(s) before the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 5 recites “wherein the data control module (2) comprises an internal memory that stores information about the mold when it is not in production, and when it is back in production, the stored information is searchable”, is the “it” in the limitation the data control module? Or is the “it” in the limitation the mold? For the purpose of the examination, the examiner has interpreted “wherein the data control module (2) comprises an internal memory that stores information about the mold when it is not in production, and when it is back in production, the stored information is searchable” as wherein the data control module (2) comprises an internal memory that stores information about the mold, and the stored information is searchable”.
Claim 8 recites “the traceability calendar is connected to the injecting machine to obtain current”, it is not clear what the traceability calendar is obtaining from the injecting machine. Is the traceability calendar obtaining power supply from the injecting machine? Or is the traceability calendar obtaining current information from the injecting machine? For the purpose of the examination, the examiner has interpreted “the traceability calendar is connected to the injecting machine to obtain current” as “the traceability calendar is connected to the injecting machine”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eleda Cumsa: In-Mold Electronic Traceability – i-MET system” (hereinafter “Cumsa”).

As per claim 1, Cumsa discloses traceability system for injected parts (Cumsa, see page 2 and page 5), a traceability calendar indicating a date and time visibly placed on an injection machine (Cumsa, see second figure on page 2 and page 5); a data control module connected to the traceability calendar (Cumsa, see page 2); and one or more date stamps that mark the day on an injected piece (Cumsa, see page 2).

As per claim 8, the rejection of claim 1 is incorporated, Cumsa further discloses the traceability calendar is connected to the injecting machine (Cumsa, see page 2 and page 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cumsa, in view of translation of JPH11126786 to Kitadate, further in view of translation to CN202241878 to Wang et al. (hereinafter “Wang”).

As per claim 2, the rejection of claim 1 is incorporated, Cumsa further discloses it is indicated both in the traceability calendar through a screen and in the data control module through a light (Cumsa, see second figure on page 2), date stamps as components of the system. Cumsa does not explicitly disclose indicating with color signals and flashes if the system components are in an update period. However, Kitadate in an analogous art discloses indicating with color signals if the system components are in an update period (Kitadate, see page 5).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Kitadate into the system of Cumsa. The modification would be obvious because one of the ordinary skill in the art would want to exchange system component without continuing useless work (Kitadate, see [0015]).
The combination of Cumsa and Kitadate does not explicitly disclose indicator flashes. However, Wang in an analogous art discloses indicator flashes (Wang, see [0018]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Wang into the above combination of Cumsa and Kitadate. The modification would be obvious because one of the ordinary skill in the art would want to achieve the predictable result of attracting attention by flashing the visual indicator.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cumsa, in view of translation of translation of CN202837930 to Sun et al. (hereinafter “Sun”).

As per claim 3, the rejection of claim 1 is incorporated, Cumsa further discloses the data control module (Cumsa, see page 2), the update of the date stamp information with the traceability calendar (Cumsa, see page 2), the date stamp as a system component (Cumsa, see page 2). Cumsa does not explicitly disclose a button to confirm the update of system component. However, Sun in an analogous art discloses a button to confirm the update of system component (Sun, see [0032]-[0034]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Sun into the system of Cumsa. The modification would be obvious because one of the ordinary skill in the art would want to reduce production cost by confirming the update of system component (Sun, see [0017] and [0034]).

As per claim 6, the rejection of claim 1 is incorporated, Cumsa further discloses the traceability calendar is connected to remotely report (Cumsa, see page 5), date stamps as system components (Cumsa, see page 2). Cumsa does not explicitly disclose report changes in the system component.
However, Sun in an analogous art discloses report changes in the system component (Sun, see [0032]-[0034]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Sun into the system of Cumsa. The modification would be obvious because one of the ordinary skill in the art would want to reduce production cost by confirming the update of system component (Sun, see [0017] and [0034]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cumsa, in view of US20110316180 to Starkey.

As per claim 4, the rejection of claim 1 is incorporated, Cumsa further discloses the traceability calendar has connectivity (Cumsa, see page 5). Cumsa does not explicitly disclose a component having connectivity to know its location.
However, Starkey in an analogous art discloses a component having connectivity to know its location (Starkey, see [0053]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Starkey into the system of Cumsa. The modification would be obvious because one of the ordinary skill in the art would want to improve efficiency by determining the location of the component (Starkey, see [0053] and [0063]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cumsa, in view of US6051170 to Kamiguchi et al. (hereinafter “Kamiguchi”).

As per claim 5, the rejection of claim 1 is incorporated, Cumsa does not explicitly disclose the data control module comprises an internal memory that stores information about the mold, the stored information is searchable. However, Kamiguchi in an analogous art discloses the data control module comprises an internal memory that stores information about the mold, the stored information is searchable (Kamiguchi, see Fig. 2, its corresponding paragraphs, col. 3 lines 49-61, col. 6 lines 44-46, and col. 10 lines 66-67).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Kamiguchi into the system of Cumsa. The modification would be obvious because one of the ordinary skill in the art would want to improves operation efficiency by storing information about the mold and searching for the information stored in the memory (Kamiguchi, see abstract, col. 3 lines 49-61, col. 6 lines 44-46, and col. 10 lines 66-67).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cumsa, in view of US20110213700 to Sant’Anselmo.

As per claim 7, the rejection of claim 1 is incorporated, Cumsa further discloses the traceability calendar is programmable to control the Gregorian calendar (Cumsa, see page 2). Cumsa does not explicitly discloses the Julian calendar. However, Sant’Anselmo in an analogous art discloses the Julian calendar (Sant’Anselmo, see [0199] and [0335]-[0337]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Sant’Anselmo into the system of Cumsa. The modification would be obvious because one of the ordinary skill in the art would want to efficiently provide a timestamp for the physical product (Sant’Anselmo, see [0137] and [0335]-[0337]).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
	US20070009627 discloses a molding machine includes a control part incorporating a specific server program and a memory part saving internal data of the molding machine. The specific server program transmits the internal data, which is converted into a predetermined format and stored in the memory part, to a network.
	US20040247724 discloses an injection mold comprising a stationary and a movable mold half for opening and closing the injection mold, an electronic data storage with a counter for detecting and retrievably recording the number of injection molding procedures and the number of closing movements of the mold halves in the data storage is provided and the data storage is removably mounted on the injection mold and, furthermore, a sensor is provided for recording the mounting state of the data storage and also a time recording element for determining any time period for which the data storage was removed from the data storage.
	US20050240303 discloses an apparatus for controlling an injection molding machine having a first surface and a second surface includes a piezo-ceramic sensor configured to be disposed between the first surface and a second surface. The piezo-ceramic sensor is configured to sense a force between the first surface and the second surface, and to generate corresponding sense signals. Transmission structure is coupled to the piezo-ceramic sensor and is configured to carry the sense signals. Preferably, a piezo-ceramic actuator is also disposed between the first surface and a second surface, and is configured to provide an expansive force between the first surface and a second surface in accordance with the sense signals.
	US7580771 discloses an injection molding machine, including: a human machine interface being configured to provide graphical representation of a status of the injection molding machine; a machine controller being configured to: (i) provide operational control of the injection molding machine, (ii) operationally couple with the human machine interface, the machine controller having; (i) a machine-controller processor; and (ii) machine-controller memory being coupled with the machine-controller processor; an injection unit being configured to plasticizing and inject a molding material; a tie-bar clamping mechanism being associated with the injection unit; and a mold assembly being supported by the tie-bar clamping mechanism, the mold assembly being coupled with the injection unit, the mold assembly being adapted to receive the molding material from the injection unit so that a molded article may be molded, and the mold assembly including: a mold assembly body; and a mold memory device being coupled with the mold assembly body, and being operatively coupled with the machine controller so that data being stored in the mold memory device may be accessed by the machine controller, the mold memory device including; mold set-up data being related with the molded article to be molded in the mold assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON LIN/
Primary Examiner, Art Unit 2117